UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6049


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOYON RASHAD JONES, JR., a/k/a Trouble,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:09-cr-00280-D-1)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toyon Rashad Jones, Jr., Appellant Pro Se. Denise Walker, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Toyon Rashad Jones, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Jones, No. 5:09-cr-

00280-D-1   (E.D.N.C.   Jan.    6,   2014).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                     2